McCay, Judge.
1. There is no complaint of any error of the court during the trial of this case. We are simply appealed to to determine whether the judge has abused his discretion in refusing to set aside the verdict as contrary to the evidence. We have so often expounded the rule upon which this court decides cases of this character, and so often given the reasons for it, that we will not again go over the subject. The question of the guilt of a party before a jury is, does the evidence show beyond a reasonable doubt that he is guilty ? Before a judge, on a motion for a new trial, the question is, have the jury found him 'guilty with such slight evidence of guilt as to indicate passion, prejudice, mistake, carelessness or the like on their part? Before this court the question comes - in still another simpe; here it is: Has the judge, in refusing the new trial, so plainly erred in his judgment upon the verdict as to make his decision an error of law? Pías he so plainly mistaken the evidence as to show that in his judgment refusing to treat the verdict as the result of passion, prejudice, mistake or the like, he has shown that want of a wise discretion and sound judgment which a judge ought in such cases to exhibit? We do not, in this case, feel that the judge has thus erred. We do not think that, under the facts of this case, *338an honest, sensible jury might not fairly come to the conclusion that the defendant was guilty. He had, undoubtedly, a feeling of enmity to the deceased, and had threatened his life. His enmity, too, was the result of jealousy — a feeling, that of all -others, most readily leads to crime and to revenge. He was the last person seen in company with the deceased, and at the time they were going together towards the place where the body of the deceased was found. Two men, answering closely the description of the deceased and the prisoner, were seen, shortly after they-left town together, upon the very unused road where the body was found, and one of these men— the larger — was seen to cut just such a stick as would produce tire fraction of the skull which evidently caused the death. The prisoner was seen coming from the very direction where the body was found. They left town together to go to the same house, and within about the proper time for the trip, the prisoner got to the house, and the deceased was not with him, and was never seen again alive. The condition of the body fairly indicated that the death must have occurred on the day they left town together, and this is further indicated by the fact that the deceased failed to return, as was his habit, to his invalid father, and to the house he had left town to go to. Also all the strange conduct of the prisoner when he got home, and his sudden determination to leave his wife and children, and go off never to return, and to actually go, almost as soon as the determination was made, speak against him.' He leaves town at, say ten o’clock, with deceased, goes home alone, announces his determination, and is back at the depot just after twelve and is off at one; and though he makes a statement, he leaves all these things unexplained. We cannot say that here is only slight evidence of guilt, on the contrary, we can easily see how twelve men, acquainted with the localities, seeing the prisoner, and able to estimate his identity with the man seen cutting the stick, might fairly conclude he was guilty, and how the judge, who, as the evidence shows, lives in the same vicinity, and was, himself, acquainted with the localities, which it is always difficult to describe so that an ap*339pellate court can understand them, and which are especially confused in this record, might well refuse to set aside the verdict.
2. Nor do we think the newly discovered testimony is-of the character or importance to authorize a new trial. At least, it only tends to show that the witness thought badly of the prisoner, and thought him guilty of this killing. If she did, her desire to see him hung for it was very natural; for if he be the slayer, the killing was a very wicked and outrageous one — a murder of the blackest kind, by a large man of a small one, and that, too, by surprise, as the deceased was found with his hand in his pocket. We doubt if the evidence of what Emily said had been before the jury it would have affected their verdict; and the well settled rule is, that to justify a new trial for newly discovered evidence, that evidence must be of such a character as would probably change the result.
Judgment affirmed.